        Case 1:16-cv-09517-LAK-KHP Document 173 Filed 12/19/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
                                                                                          12-19-2018
DANIEL KLEEBERG, et al.,

                                                Plaintiffs,              16-CV-9517 (LAK) (KHP)

                             -against-                                            ORDER

LESTER EBER, et al.,

                                                Defendants.

-----------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge:

         On December 19, 2018, the parties appeared before this Court for a case management

conference. As discussed at the conference, the Court makes the following rulings:

Plaintiffs’ Pending Motion to Compel Privileged Documents:

    •    By December 28, 2018, Plaintiffs shall provide a list of 100 documents to the Eber
         Defendants from the Eber Defendants’ privilege logs for the Court to review in camera.

    •    By January 10, 2019, the Eber Defendants shall prepare a privilege log for the 100
         documents identified by Plaintiffs. The Eber Defendants’ privilege log shall be in
         Microsoft Excel format and contain embedded hyperlinks to each document in native
         format. The privilege log shall contain the following columns indicating: author of the
         document with title and role (i.e., indicating whether person is acting in personal
         capacity, officer capacity for a specific entity, etc.), sender of the document with title
         and role, recipient(s) with titles and roles, subject matter, privilege(s) asserted, bases for
         assertion sufficient for the Court to evaluate the validity of the privilege assertion,
         Plaintiffs’ specified challenge to the privilege designation, and a notes column with any
         other information that the Eber Defendants wish to provide the Court about the
         document. The Eber Defendants shall make clear the entity or person who is claiming
         the attorney-client privilege and the entity or person paying the attorney for the legal
         advice. For example, they shall make clear whether the advice was sought by Lester
         Eber in his personal capacity, in his capacity as an officer of Alexbay or some other
         capacity with respect to another entity/trust. The Eber Defendants shall provide the
         privilege log to the Court by e-mail with copies of the 100 documents in native format.
         The Eber Defendants shall also provide a copy of the privilege log to Plaintiffs without
      Case 1:16-cv-09517-LAK-KHP Document 173 Filed 12/19/18 Page 2 of 2



       the hyperlinks, and with redactions of any information included in the log that may
       reveal privileged information.

Status Letter: By February 1, 2019, the parties shall file a joint letter updating the Court as to
the status of discovery and whether there are any remaining discovery disputes.

Discovery Schedule Extension: Fact discovery shall be completed by March 29, 2019. Expert
discovery shall be completed by May 31, 2019.

Case Management Conference: A case management conference is hereby scheduled for
Tuesday, March 12, 2019 at 2:00 p.m. in Courtroom 17-D, United States Courthouse, 500 Pearl
Street, New York, New York.


       SO ORDERED.

DATED:         New York, New York
               December 19, 2018

                                                      ______________________________
                                                      KATHARINE H. PARKER
                                                      United States Magistrate Judge




                                                  2
